FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-3770
                 _____________________________

DAVID CHARLES SUSSMAN,

    Appellant,

    v.

DEPARTMENT OF CORRECTIONS,

    Appellee.
                 _____________________________


On appeal from the Circuit for Leon County.
Charles W. Dodson, Judge.

                           June 7, 2019


PER CURIAM.

     Appellant David Charles Sussman has challenged a prison
disciplinary report and an order of sanctions entered by the trial
court. We affirm the trial court’s decision to deny his petition for
writ of mandamus without comment. We agree with Mr. Sussman,
however, that the record does not presently support the sanctions
order prohibiting him from all future pro se filings.

    During the course of litigating the petition for writ of
mandamus, the Department of Corrections filed a motion for
sanctions. The trial court issued an order requiring Appellant to
show cause as to why he should not “be prohibited from filing
future pro se pleadings in this case.” The rationale in the show
cause order for considering sanctions was that Appellant had filed
repetitious and frivolous pleadings. The order also noted that
Appellant had filed fifteen causes of action, including ten during
the last three years. The court attached a printout showing the list
of cases Appellant had filed, four of which were still open cases.
The printout did not indicate the nature of the closed cases, or how
they had been resolved.

     In response to the show cause order, Appellant contended that
his pleadings weren’t abusive, and that only three of the cases
listed by the trial court had been decided adversely against him.
After receiving Appellant’s response, the court concluded that the
actions were repetitious and frivolous and prohibited him from pro
se “commencing any actions in [the Circuit Court for Leon
County],” except for bona fide habeas corpus petitions.

     Litigants “abuse[] the right to pro se access by filing
repetitious and frivolous pleadings, thereby diminishing the
ability of the courts to devote their finite resources to the
consideration of legitimate claims.” State v. Spencer, 751 So. 2d 47,
48 (Fla. 1999). Accordingly, “[c]ourts may, upon a demonstration of
egregious abuse of the judicial process, restrict parties from filing
pro se pleadings with the court.” Spencer v. State, 717 So. 2d 95,
96 (Fla. 1st DCA 1998) (emphasis added). However, “a trial court’s
exercise of its duty to limit abuses of court processes in order to
preserve the access to courts for all litigants must be undertaken
in consideration of the constitutional rights of the pro se litigant in
each case.” Edwards v. State, 192 So. 3d 522, 524 (Fla. 1st DCA
2016).

     In this case, Appellant was prohibited from filing any new
actions pro se, after the show cause order had warned of a more
limited, case-specific sanction. With respect to Appellant’s
litigation history, his response to the show cause order indicated
that most of the fifteen cases cited by the trial court either
remained pending or were decided in his favor. Based on this
limited record, we cannot conclude that the severe sanction of a
total prohibition on pro se filings is supported by the record.
Accordingly, we reverse the order prohibiting Appellant from
commencing pro se actions. On remand, the trial court may again
consider sanctions, but must show how Appellant abused the


                                  2
judicial process by more than just reciting the number of cases he
has filed.

    AFFIRMED in part, REVERSED in part, and REMANDED.

WOLF, OSTERHAUS, and JAY, JJ., concur.


                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


David Charles Sussman, Appellant, pro se.

Ashley Moody, Attorney General, and Kristen J. Lonergan,
Assistant Attorney General, Tallahassee, for Appellee.




                                3